DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 72‐91 are pending.
Claims 1‐71 are canceled.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 72 and 88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. US10621721. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 72 and 88 of the instant application are anticipated by the claimed limitations in claims 1 and 11 of U.S. Patent No. US10621721. See the claim anticipation mapping below.

Instant application
claims 72 and 88
Patent US10621721
claims 1 and 11
72. (New) A method for determining a score representative of a proximity between at least one pair of cells in a tumor tissue sample, the method comprising: receiving image data from an imaging device, separating the image data into unmixed image data, and providing the unmixed data through a 

SPS = A_I/A_C x 10^4

wherein A_I is a total interaction area (area of the interaction mask) and A_C is the total area of the at least one of the non-tumor cell mask, the tumor cell mask, and the cell mask.


SPS = A_I/A_c x 10^4

wherein A_I is а total interaction area (area of the interaction mask) and А_с is the total area of the at least one of the 

11. A system for determining a value of biomarker positivity in a tumor tissue sample, the system comprising: a programmable controller programmed to: receive image data from an imaging device, separate the image data into unmixed image data, and provide the data through a plurality of data channels, in which the unmixed image data in a first data channel describes fluorescence signals attributable to a cell nucleus, the unmixed data in a second data channel describes fluorescence signals attributable to a subset tissue of interest, and the unmixed data in a third data channel describes fluorescence signals attributable to a first biomarker; use image data from the first data channel and generate an image representative of all nuclei in a field of view and dilate the image to generate a cell mask; use image data from the second data channel and generate a mask of all subset tissue area in the field of view; use image data from the third data channel and generate a first biomarker mask of all cells in the field of view that express the first biomarker; combine the cell mask and the subset tissue area mask to generate at least one of a non-subset cell mask and a subset cell mask; combine the biomarker mask and the non-subset cell mask or the subset cell mask to generate a combined mask of non-subset cells or subset cells that are positive for the first biomarker; and calculate a biomarker positivity value by either (i) dividing an area of the combined mask by an area of the non-subset cell mask or the subset cell mask, or (ii) dividing an area of the first biomarker mask by an area of the cell mask.




Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 81-84 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamford et al (US2016/0035100) in view of Ince (US2016/0146819) and further in view of Shipitsin et al (US2016/0266126).

Regarding claim 83, Bamford et al teaches a method for determining a value of biomarker positivity in a tumor tissue sample, the method comprising:
(Bamford et al, “a biological or pathological system may study the sample for presence of proteins, protein fragments or other markers indicative of cancer or other disease”, [0026]; “enable efficient image analysis, identification of structures, accurate diagnoses, etc. … medical applications such as anatomical or clinical pathology, prostrate/lung cancer diagnosis, etc.”, [0061]; the cancer diagnosis typically involves with diagnosing seriousness of disease markers or biomarkers)
receiving image data from an imaging device, separating the image data into unmixed image data, and providing the unmixed data through a plurality of data channels;
(Bamford et al, Fig. 1, “The image is received by image acquisition module 111”, [0031]; spectral unmixing module 119; “a linear spectral unmixing process may be utilized to separate the component fluorescent channels in the scanned image”, [0034])
generating, from first data channel image data, an image representative of all nuclei in a field of view and \\dilating the image to generate a cell mask\\;
(Bamford et al, “DAPI, for instance, is only useful for staining nuclei and getting a context of the image”, [0005]; Fig. 7, unique DAPI (nuclei) channel is resolved when spectrum magnitude > 0.95)
does not explicitly disclose:
	… dilating the image to generate a cell mask;
	However, Ince teaches:
	… dilating the image to generate a cell mask;
(Ince, “The nuclear mask image was binarized, then dilated (neighborhood 2, repeat count 5, dilate without closing) to generate a binary cell mask image”, [0110])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ince into the system or method of Bamford et al in order to enable a cell mask to identify tumor cells using a binary cell mask image generated from the dilated binary nuclear mask image. The combination of Bamford et al and Ince also teaches other enhanced capabilities.
The combination of Bamford et al and Ince does not explicitly disclose:
generating, from second data channel image data, a mask of all subset tissue area in the field of view;
However, Shipitsin et al teaches:
generating, from second data channel image data, a mask of all subset tissue area in the field of view;
(Shipitsin et al, Figs. 9A-9F; “tumor epithelial structures”, “nuclei are overlaid to identify where cells are located within the tumor epithelial region”, “cells are defined as benign or malignant based on the presence of basal cell markers”, [0288]; Fig. 23; “tumor mask”, “basal cell markers”, [0300])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shipitsin et al into the modified system or method of Bamford et al and Ince in order to use a tumor mask to distinguish areas with and without tumors. The combination of Bamford et al, Ince and Shipitsin et al also teaches other enhanced capabilities.
	The combination of Bamford et al, Ince and Shipitsin et al further teaches:
generating, from third data channel image data, a first biomarker mask of all cells in the field of view that express a first biomarker;
(Shipitsin et al, Fig. 10; “Note that two biomarkers (DERL1 (PD1) and FUS (PD2)) are expressed at lower levels in malignant tumor regions than benign tumor regions”, [0288]; DERL1 related cells and FUS related cells are masked out of the original image of ROI)
combining the cell mask and the subset tissue area mask to generate at least one of a non-subset cell mask and a subset cell mask;
combining the biomarker mask and the non-subset cell mask or the subset cell mask to generate a combined mask of non-subset cells or subset cells that are positive for the first biomarker; and
(Shipitsin et al, Figs. 9A-9F; “tumor epithelial structures”, “nuclei are overlaid to identify where cells are located within the tumor epithelial region”, “cells are defined as benign or malignant based on the presence of basal cell markers”, [0288]; Fig. 23; “tumor mask”, “basal cell markers”, [0300]; tumor cells are marked in the image and the rest of the image is non-tumor related)
calculating a biomarker positivity value by either

	(ii) dividing an area of the first biomarker mask by an area of the cell mask.
(Shipitsin et al, “responsive to a signal for a region phenotype marker, e.g., a tumor marker, a signal for a first ROI marker, e.g., a total epithelium specific marker, and a signal for a second ROI marker, e.g., a basal epithelium specific marker, providing a value for the level of a region phenotype marker, e.g., a tumor marker, in a cancerous ROI. In embodiments, the method comprises calculating a risk score for said patient … calculating a risk score for said patient. In embodiments, the method comprises, responsive to said value, calculating a risk score for said patient”, [0138]; Figs. 9A-9F; “tumor epithelial structures”, “nuclei are overlaid to identify where cells are located within the tumor epithelial region”, “cells are defined as benign or malignant based on the presence of basal cell markers”, [0288]; Fig. 23; “tumor mask”, “basal cell markers”, [0300]; “cytoskeleton genes and proteins may correlate with cancer prognosis because malignancy is characterized, in part, by the invasion of a tumor into adjacent tissues and the spreading of the tumor to distant tumors”, [0355]; i.e., characterizing malignancy is a process of scoring/determining the invasion of a tumor into adjacent tissues and the spreading of the tumor to distant tumors)

Regarding claim 82, the combination of Bamford et al, Ince and Shipitsin et al teaches its/their respective base claim(s)
The combination further teaches the method of claim 81, wherein

(Bamford et al, Fig. 3, “an image of a sample that has been provided by a source, such as a fluorescence microscope (S340)”, [0044]; “DAPI, for instance, is only useful for staining nuclei and getting a context of the image”, [0005]; Fig. 7, unique DAPI (nuclei) channel is resolved when spectrum magnitude > 0.95)
the second data channel image data describes fluorescence signals attributable to a subset tissue of interest, and
(Bamford et al, Fig. 4, “The sample may, for example, take the form of a tissue section obtained from a human or animal subject, such as a formalin-fixed, paraffin-embedded tissue sample. The sample may be living cellular tissue, frozen cells, tumor cells, blood, throat culture, or other”, [0049])
the third data channel image data describes fluorescence signals attributable to the first biomarker.
(Shipitsin et al, Figs. 9A and 10; “FIG. 9A shows a raw image imported into the system containing multiple channels of fluorescence … FIG. 10 depicts the quantitation of biomarker (PD) immunofluorescence within the region of interest. Note that two biomarkers (DERL1 (PD1) and FUS (PD2)) are expressed at lower levels in malignant tumor regions than benign tumor regions”, [0288]; “identifying, the level, e.g., the amount of, or the level of expression for, 1, 2, 3, 4, 5, 6, 7, or 8 tumor markers of FUS, SMAD4, DERL1, YBX1, pS6, PDSS2, CUL2, and HSPA9 (the tumor marker set), or of a DNA or mRNA for said tumor marker(s), thereby evaluating said tumor sample”, [0005])

Regarding claim 83, the combination of Bamford et al, Ince and Shipitsin et al teaches its/their respective base claim(s)
The combination further teaches the method of claim 81, wherein the subset tissue of interest is tumor tissue, the subset cell is a tumor cell, and the non-subset cell is a non-tumor cell.
(Shipitsin et al, Fig. 12; “tissue sample, e.g., a cancer sample, e.g., a prostate tumor sample”, [0009]; “cells from a solid tumor”, [0010]; “non-tumor regions of a sample”, [0503])

Regarding claim 84, the combination of Bamford et al, Ince and Shipitsin et al teaches its/their respective base claim(s)
The combination further teaches the method of claim 81, wherein generating each mask comprises assigning a binary value to each pixel of image data from a selected channel.
(Ince, “The nuclear mask image was binarized, then dilated (neighborhood 2, repeat count 5, dilate without closing) to generate a binary cell mask image”, [0110]; a binary image is a digital image that has only two possible values for each pixel (see, e.g., https://en.wikipedia.org/wiki/Binary_image)

Claim(s) 85-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamford et al (US2016/0035100) in view of Ince (US2016/0146819) and further in view of Shipitsin et al (US2016/0266126) and Morse (thresholding, 2000).

Regarding claim 85, the combination of Bamford et al, Ince and Shipitsin et al teaches its/their respective base claim(s).
The combination does not explicitly disclose the method of claim 84, wherein assigning the binary value to each pixel of image data uses a threshold function, the threshold function comprising:
assigning a value of 1 to each pixel that has an intensity equal to or greater than a predetermined intensity threshold, and
assigning a value of 0 to each pixel that has an intensity below the predetermined intensity threshold.
However, Morse teaches the method of claim 84, wherein assigning the binary value to each pixel of image data uses a threshold function, the threshold function comprising:
assigning a value of 1 to each pixel that has an intensity equal to or greater than a predetermined intensity threshold, and
assigning a value of 0 to each pixel that has an intensity below the predetermined intensity threshold.
(Morse, eq. (4.1))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Morse into the modified system or method of Bamford et al, Ince and Shipitsin et al in order to speed up image analysis calculations by using simple thresholding for setting binary pixel data. The combination of Bamford et al, Ince, Shipitsin et al and Morse also teaches other enhanced capabilities.

Regarding claim 86, the combination of Bamford et al, Shipitsin et al and Ince teaches its/their respective base claim(s).
The combination of Bamford et al, Ince, Shipitsin et al and Morse teaches the method of claim 84, wherein assigning the binary value to each pixel uses a histogram threshold function, the histogram threshold function comprising:
using a sliding scale of pixel intensity to determine an intensity threshold;
assigning a value of 1 to each pixel that has an intensity equal to or greater than the intensity threshold; and
assigning a value of 0 to each pixel that has an intensity below the intensity threshold.
(Morse, sec. 4.3; histogram, “Simply set the threshold T such that c(T)=1/p”,  eq. (4.2) and eq. (4.3), sec. 4.4; threshold T is calculated from the cumulative histogram c(g) when c(g) is set to a predetermined percentage number 1/p; follow eq. (4.1) to set the binary pixel value to 1 or 0)


Allowable Subject Matter
Claim(s) 88-91 is/are allowed.

The following is an examiner’s statement of reasons for allowance for claim 88:

Claim 88, in additional to including the similar limitations recited in claim 81, further recites other limitations, e.g., “a threshold value is indicative of a likelihood that the patient will respond positively to the immunotherapy”, which are not found in the prior art cited in the rejection to claim 81. 

Claims 89-91 depend on claim 88 and therefore is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claim(s) 87 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 87 recite(s) limitation(s) related to detailed operations in combining masks. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				1/9/2022